Citation Nr: 1514371	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-46 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteochondritis, status post arthroscopy, of the right ankle.  

2.  Entitlement to an initial rating in excess of 10 percent for a right wrist strain.  

3.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with residual post-concussion headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 2002 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho.  

These issues were previously presented to the Board in June 2014, at which time they were remanded for additional development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's osteochondritis of the right ankle, status post arthroscopy, is manifested by pain of the right ankle, with no more than moderate limitation of motion.  

2.  Throughout the appeal period, the Veteran's right wrist strain is manifested by pain and minimal limitation of motion of the right wrist; ankylosis of the right wrist is not shown.  

3.  Throughout the appeal period, the Veteran's TBI is manifested by headaches, with no more than mild cognitive, emotional/behavioral, or physical impairment.  





CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating higher than 10 percent for osteochondritis of the right ankle, status post arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 (2014).  

2.  For the entire period on appeal, the criteria for a disability rating higher than 10 percent for a right wrist strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5214-30 (2014).  

3.  For the entire period on appeal, the criteria for a disability rating higher than 10 percent for TBI residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8045 (2014).  

4.  A separate disability rating of 10 percent for post-traumatic headaches as secondary to TBI is assigned for the period from November 20, 2008, to October 24, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 8045, 8100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to her in the form of July 2009, September 2009, February 2010, and June 2013 letters which informed her of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions she needed to undertake; and how VA would assist her in developing her claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in October 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

a. Right ankle

The Veteran seeks a disability rating in excess of 10 percent for her osteochondritis of the right ankle, status post arthroscopy.  During the pendency of this appeal, the Veteran was awarded a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence purposes for the period from March 21, 2013, to May 31, 2013.  As she has not contested the duration of that award, that issue is not currently before the Board.  

The Veteran's right ankle disability is rated under Diagnostic Code 5271, for limitation of motion of the ankle.  Under this code, a 20 percent rating is warranted for marked limitation of motion and moderate limitation of motion warrants a 10 percent evaluation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5271.  The terms "marked" and "moderate" are not further defined within the schedular criteria.  Normal range of motion of the ankle is characterized by plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

The Veteran was afforded a VA examination of her right ankle in March 2010.  Her reported symptomatology included pain and swelling of the right ankle, especially with use.  On physical examination, the Veteran had dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  No additional limitation of motion was noted to result from such factors as pain, pain on use, fatigability, weakness, incoordination, or with repetitive motion.  Her right ankle was without instability.  X-rays indicated an osteochondral defect in the right ankle joint.  

Another VA orthopedic examination was afforded the Veteran in April 2014.  She reported increased pain and limitation of motion of her ankle.  While she had surgery of the right ankle in March 2013, her symptoms continued to worsen.  On objective evaluation, she wore an orthopedic boot on her right foot.  Range of motion testing indicated plantar flexion to 30 degrees and dorsiflexion to 15 degrees.  No additional limitation of motion was noted to result from such factors as pain, pain on use, fatigability, weakness, incoordination, or with repetitive motion.  Muscle strength of the right ankle was 4/5, and no instability or dislocation was present.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for the Veteran's right ankle disability.  While the Veteran has limitation of both dorsiflexion and plantar flexion of the right ankle, the Board finds she retains more than half the normal ranges of motion for both dorsiflexion and plantar flexion.  Thus, her limitation of motion is closer to moderate than marked, and a higher disability rating is not warranted.  

The Board has also considered evaluation of the Veteran's right ankle disability under other diagnostic criteria for the right ankle joint.  Because, however, she does not display ankylosis of the ankle or subastragaler or tarsal joints, or malunion of the os calcis or atragalus, and has not required an astragalectomy, a rating in excess of 10 percent is not warranted under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-74.  Finally, as the Veteran has not displayed a level of impairment in excess of that contemplated by the current rating, a staged rating is not presently warranted.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against an increased rating for osteochondritis of the right ankle.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


b. Right wrist

The Veteran seeks a disability rating in excess of 10 percent for a right wrist strain.  This disability has been rated under Diagnostic Code 5024, for tenosynovitis.  This disorder is rated as degenerative arthritis, found under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the wrist is rated under Diagnostic Code 5215, which provides a maximum schedular rating of 10 percent for dorsiflexion of the major or minor wrist limited to less than 15 degrees, or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Other schedular criteria provide higher evaluations based on ankylosis of the wrist (Diagnostic Code 5214) or limitation of motion, ankylosis, or other impairment of the individual fingers of the hand (Diagnostic Codes 5216-30).  

The Veteran was afforded a VA examination of her right wrist in March 2010.  Her reported symptomatology included occasional pain of the right wrist, especially with use.  On physical examination, the examiner found no objective evidence of abnormality.  Range of motion testing indicated dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  No additional limitation of motion was noted to result from such factors as pain, pain on use, fatigability, weakness, incoordination, or with repetitive motion.  X-rays indicated a mild scapholunate dissociation in the right wrist joint.  

Another VA orthopedic examination was afforded the Veteran in October 2014.  Current symptoms included pain of the right wrist, especially with such activities as opening jars.  Range of motion testing indicated dorsiflexion to 60 degrees, palmar flexion to 65 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  Tenderness with palpation of the wrist was also observed.  Muscle strength of the right wrist was within normal limits.  No additional limitation of motion was noted to result from such factors as pain, pain on use, fatigability, weakness, incoordination, or with repetitive motion.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for the Veteran's right wrist strain.  As noted above, a 10 percent rating is the highest scheduler rating available under Diagnostic Code 5215 for limitation of motion of the wrist, or under Diagnostic Code 5003 for arthritis of a major joint.  As such, a higher schedular ratings under these criteria is not available.  While higher disabilities ratings are contemplated for ankylosis of the wrist under Diagnostic Code 5214, as discussed above, the evidence does not show that the Veteran has ankylosis of the right wrist.  According to the various VA examination reports, the Veteran has neither ankylosis nor the functional equivalent thereof of the right wrist.  

The Board has considered whether an increased disability rating is warranted for the right wrist based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca holding.  The U.S. Court of Appeals for Veterans Claims (Court) has, however, determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 85.  A 10 percent disability rating is the maximum rating allowable under Diagnostic Code 5215.  Moreover, the October 2014 VA examiner noted that repetitive range of motion of the wrist showed no additional limitation of joint function due to pain, fatigue, or lack of endurance.  

Additionally, even with consideration of factors such as pain, weakness, the symptomatology manifested by the Veteran's right wrist disability does not closely approximate ankylosis.  In this case, the objective evidence has shown that the Veteran has maintained motion in the right wrist throughout the course of the period under consideration.  The Board concludes that a higher rating based on those factors is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against disability ratings in excess of 10 percent each under any other pertinent schedular criteria for the Veteran's wrist disability.  .  Finally, as the Veteran has not displayed a level of impairment in excess of that contemplated by the current rating, a staged rating is not presently warranted.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against an increased rating for a right wrist strain.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c. Traumatic brain injury

The Veteran's residuals of a TBI are rated under Diagnostic Code 8045.  The Board notes that Diagnostic Code 8045 was recently revised; the effective date for these revisions is October 23, 2008.  The Veteran's claim for service connection for TBI was received in July 2009.  As such, the revised regulations will be applied in this case. 

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Diagnostic Code 8045 states the following: 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

0... No complaints of impairment of memory, attention, concentration, or executive functions. 

1... A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2... Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3... Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total... Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: 

0... Normal. 

1... Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2... Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3... Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total... Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0... Social interaction is routinely appropriate. 

1... Social interaction is occasionally inappropriate. 

2... Social interaction is frequently inappropriate. 

3... Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: 

0... Always oriented to person, time, place, and situation. 

1... Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

2... Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 

3... Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total... Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

0... Motor activity normal. 

1... Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

2... Motor activity mildly decreased or with moderate slowing due to apraxia. 

3... Motor activity moderately decreased due to apraxia. 

Total... Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

0... Normal.

1... Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system). 

2... Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 

3... Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total... Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.  

Subjective symptoms are assigned numerical designations as follows: 

0... Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety. 

1... Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2... Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0... One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1... One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2... One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. 

3... One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0... Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  

1... Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas. 

2... Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas. 

3... Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs. 

Total... Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

Total... Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma. 

See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The Board further notes that during the pendency of this appeal, the RO issued a November 2014 rating decision which granted the Veteran a separate 10 percent disability rating for post-traumatic headaches associated with her TBI.  This award was made effective October 24, 2014, the date of the examination which, according to the RO, first indicated sufficient severity of symptomatology to support a separate evaluation.  Her initial 10 percent rating for TBI was not disturbed.  

Upon review of the record, the Board finds that the Veteran's symptoms of post-traumatic headaches have been present for the entire period on appeal and the separate evaluation should therefore be effective November 20, 2008, the date of the grant of service connection for TBI.  VA treatment records document post-service treatment for headaches as early as 2010.  Diagnostic Code 8045 specifically directs that any residuals with a distinct diagnosis, such as migraine headaches, should be separately evaluated even if the diagnosis is based on subjective symptoms.   In light of the evidence of a distinct diagnosis throughout the period on appeal, the Board finds the effective date for the separate evaluation for migraines should be the same as that for the TBI.  Accordingly, an effective date of November 20, 2008 for a separate evaluation for headaches is granted.  As the Veteran has been separately evaluated for headaches, these symptoms will not be evaluated under the criteria of 8045.  This is consistent with the rule against pyramiding and the instructions of Diagnostic Code 8045 not to assign multiple ratings for the same symptoms.  

Diagnostic code 8100 provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  

Although the March 2010 VA examination noted headaches 2-3 times a week, the record did not indicate that they were prostrating attacks.  The October 2014 VA examination explained there were daily headaches and approximately every other month there was a prostrating headache.  As the evidence does not demonstrate prostrating attacks with a frequency more nearly occurring every month over the last several months, an evaluation in excess of 10 percent for headaches is not warranted.  

The Veteran was initially afforded a March 2010 VA examination of her TBI.  The March 2010 screening report explained that the Veteran had complaints of light sensitive headaches and issues with her neck since the injury.  She also reported that she was high strung and worried too much and described chronic sleep problems noting she had diagnoses of sleep apnea and insomnia.  

Her reported symptoms included headaches which occurred two to three times per week.  She reported light and sound sensitivity during her headache episodes.  She denied vomiting, dizziness or vertigo, however.  She also denied any impairment in balance or coordination, pain, autonomic dysfunction, numbness, paresthesias, sensory deficits, weakness, paralysis, impaired mobility, fatigue, psychiatric symptoms, impaired memory or other cognitive changes, impaired vision or speech, swallowing difficulty, or cranial nerve dysfunction.  On objective examination, reflexes were 2+ in all extremities and motor function and nerve responses were within normal limits.  She was able to communicate with the examiner in a normal fashion and she exhibited no psychiatric or behavioral abnormalities.  

The Veteran was next afforded a VA examination of her TBI in October 2014.  She continued to report headaches as her primary symptom.  She denied any cognitive, behavioral, or other changes since the prior VA examination.  She specifically denied any impairment of memory, attention, concentration, or executive function.  Judgment and social interaction were within normal limits.  On objective evaluation, she was fully oriented, with normal motor activity and vision.  No neurobehavioral effects were observed and she was able to converse with the examiner in a normal manner.  She denied any other subjective symptomatology.  Regarding her headaches, she reported daily headaches of lesser severity.  Approximately every other month, she experienced prostrating headaches which usually caused her to visit the emergency room for additional treatment.  She also reported nausea, vomiting, and sensitivity to light and sound during her headaches episodes.  

The Board will first discuss each of the facets of cognitive impairment individually under the revised Diagnostic Code 8045.

For the memory impairment, the evidence shows a level of 0 is for assignment, as the Veteran has consistently denied any memory impairment.  Although the March 2010 and October 2014 examiners did not find objective evidence on testing of any sort of impairment of memory, the Board notes that the Veteran has reported some anxiety, describing herself as "high strung" and "worries too much" during the March 2010 examination and during the October 2014 examination she reported intermittent word finding difficulties and some "stuttering."  The regulations specify that when there is no specific diagnosis of a mental disorder, emotional/behavioral symptoms should be rated under the criteria for cognitive impairment.  Resolving all doubt in the Veteran's favor, the Board assigns the Veteran a level of 1 for memory, attention, concentration and executive functions.    

Next, the Veteran's judgment was found to be normal throughout the appeal period, as reflected in VA examination reports of March 2010 and October 2014.  A higher level of severity of 1 is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  Such has not been demonstrated in the present case.  

The Veteran's social interaction was also found to be routinely appropriate during the March 2010 and October 2014 examinations, warranting a severity level of 0.  A higher level of severity of 1 is not warranted, as neither examiner found any sort of impairment in the Veteran's social interaction.  

A level of severity of 0 is also for assignment for the orientation facet, because there is no evidence of occasional disorientation to one of the four aspects (person, time, place, or situation) of orientation.  Similarly, motor activity has been normal, with no evidence of apraxia (inability to perform previously learned motor activities, despite normal motor function).  Visual spatial orientation is also normal, as there is no indication that the Veteran occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, or is unable to use assistive devices such as GPS (global positioning system).

Regarding subjective symptoms, the Veteran is already in receipt of a separate evaluation for headaches, with includes her complaints of dizziness, nausea and vomiting.  The October 2014 examiner stated these symptoms were caused by the headache condition.  

Next, the evidence shows that neurobehavioral effects do not interfere with workplace interaction or social interaction, as stated in the March 2010 and October 2014 examination reports.  

Finally, the evidence shows the Veteran's communication and consciousness are normal.  The March 2010 and October 2014 examiners did not find impairment of comprehension or expression, or both, of either spoken language or written language.

As noted, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  In the present case, an evaluation in excess of 10 percent is not warranted at any time during the appeal as the Veteran has never been assessed as having a facet evaluated at 2 or higher.  A separate rating is not warranted for any physical or cognitive impairment beyond the separate disability rating for headaches which has already been assigned.  

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  Neither the Veteran nor the evidence suggests sensory impairments, impairment of reproductive functionality, or the need for aid and attendance.  To the contrary, loss of reproductive functionality was not found in any of the VA examinations, and sensory examinations also yielded normal results.  The Veteran has also not alleged or otherwise demonstrated a need for regular aid and attendance.  

In short, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's residuals of TBI.  See Schafrath, 1 Vet. App. at 595.  Finally, as the Veteran has not displayed a level of impairment in excess of that contemplated by the current rating, a staged rating is not presently warranted.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against an increased rating for the Veteran's residuals of a TBI.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

d. Extraschedular Evaluations

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's disabilities of the right wrist and right ankle, and TBI are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain and limitation of motion of the right wrist and ankle, and headaches resulting from her TBI.  The applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected TBI and disabilities of the right wrist and ankle do not prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the preponderance of the evidence is against disability ratings in excess of 10 percent for osteochondritis of the right ankle, a right wrist strain, or residuals of a TBI.  As a preponderance of the evidence is against the awards of increased ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).














ORDER

A disability rating in excess of 10 percent for osteochondritis, status post arthroscopy, of the right ankle is denied.  

A disability rating in excess of 10 percent for a right wrist strain is denied.  

A disability rating in excess of 10 percent for traumatic brain injury with residual post-concussion headaches is denied.  

The award of a separate disability rating of 10 percent for post-traumatic headaches resulting from a TBI is made effective from November 20, 2008.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


